PER CURIAM:
Michael Henry Hearn seeks to appeal the district court’s orders denying leave to appeal in forma pauperis and dismissing his action without prejudice under Fed. R.Civ.P. 41(b), for failure to comply with a prior court order. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss the appeal for the reasons stated by the district court. Hearn v. United States, No. 3:11-cv-00330-JAG (E.D. Va. July 15, 2011; Oct. 13, 2011). We deny Hearn’s requests for discovery, a transcript, and appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.